Hough, J.
On the 8th clay of February, 1874, an election was held in the town of Mayview, in Lafayette county, and in certain territory, four miles in length and one mile and a half in width, encompassing said town, but not attached thereto for school purposes, for the purpose of organizing the same into a single school district, under the provisions of the first section of the act of March 21st, 1870, in relation to public schools. At said election twotliirds of the qualified electors, residing in the territory described, voted for the adoption of the act aforesaid, and thereafter the further requirements of said act were in due time regularly complied with, The sole question presented for our determination is, whether territory lying outside of a city, town or village, and not already attached thereto for school purposes, could be included by such city, town or village, in its original organization into a school district under the first section of the act aforesaid. This precise question was decided in the affirmative in the case of The State v. Appleton City, 53 Mo. 127, and that case is decisive of this. The judgment of the circuit court, holding the organization of the town and the unattached territory into a single school district to be lawful, will, therefore, be affirmed.
The other judges concur.
Affirmed.